DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/914,181, filed 6/26/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,978,456 B2 (Luan). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the instant application may be found in claims 1-10 of the patent.
Regarding claim 1, Luan 456’ discloses a semiconductor fabrication process comprising: depositing alternating layers of insulating material and first material on a semiconductor substrate; etching trenches through the alternating layers; removing the first material by laterally etching it from between the layers of insulating material to form cavities between the layers of insulating material; introducing a silicon containing gas and first conductivity type impurity into the process to thereby form one of a cathode or an anode for semiconductor devices in the cavities; introducing semiconductor material having an energy bandgap less than of silicon together with 
Regarding claim 2, Luan 456’ discloses wherein the step of introducing semiconductor material having an energy bandgap less than of silicon together with first and opposite conductivity type impurities further comprises: introducing silicon-germanium into the process, together with opposite conductivity type impurity to thereby form a first interior region for the semiconductor devices in the cavities; and introducing silicon-germanium into the process, together with first conductivity type impurity to thereby form a second interior region for the semiconductor devices in the cavities (claim 2).
Regarding claim 3, Luan 456’ discloses wherein the step of etching trenches further comprises: etching first trenches in a first direction; forming single crystal semiconductor material on walls of the first trenches; etching pairs of the alternating layers of insulating material and first material to form a staircase structure; etching second trenches in a second 
Regarding claim 4, Luan 456’ discloses wherein a single crystal semiconductor material provides a substrate for formation of single crystal semiconductor material in the cavities (claim 4).
Regarding claim 5, Luan 456’ discloses wherein the first and opposite conductivity type impurity interior regions preferably have constant germanium compositions of 2-30 percent mole fraction (claim 5).
Regarding claim 6, Luan 456’ discloses wherein germanium compositions in the first and opposite conductivity type impurity interior regions vary across the interior regions (claim 6).
Regarding claim 7, Luan 456’ discloses wherein the germanium composition is graded such that germanium mole fraction is lower near a junction between the first and opposite conductivity type impurity interior regions and higher towards both anode and the cathode junctions (claim 7).
Regarding claim 8, Luan 456’ discloses wherein the germanium composition is linearly graded (claim 8).
Regarding claim 9, Luan 456’ discloses wherein the germanium composition is graded such that germanium mole fraction is higher near a junction between the first and 
Regarding claim 10, Luan 456’ discloses wherein the germanium composition is linearly graded (claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
February 15, 2022